DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Peter Su (Reg. No. 43939) on 02/22/2022.
	
The claims have been amended as follows:

Listing of Claims:

(currently amended) An integrated Ethernet connector having one or more interface ports, comprising:	a first interface port for providing a network connection;
	a first circuit board, coupled to the first interface port, for coupling of a plurality of components and sub-assemblies, the first circuit board comprising a first Ethernet physical layer circuit, the first circuit board including an electrical interface for coupling to a host networking device, the electrical interface having at least one common region;
the first circuit board and the one or more second circuit are separated into one or more regions; and
	a metal shielding case surrounding the first circuit board and sub-assemblies. 

(currently amended) The Ethernet connector of claim 1
(currently amended) The Ethernet connector of claim 1

(currently amended) An Ethernet communications system comprising:             one or more ports for communication via the Ethernet protocol; and             a connector module by which each of the one or more ports of a first Ethernet communications equipment is capable of making a connection to a second Ethernet communication equipment, wherein said connector module comprises:               a connection substrate;             an RJ-45 connector;             a PHY integrated circuit;             an electrical connection to the Ethernet communications equipment;            one or more additional subsystems electrically couplable to the substrate, said one or more additional subsystems selected to configure the overall functionality of said connector module, the one or more additional subsystems separated into one or more regions of the electrical connection; and            a metal shielding case surrounding the connection substrate and sub-assemblies. 
(currently amended) A method for Ethernet communications using an integrated jack module, comprising:             determining, by one or more first circuits,  a specific set of electrical functions from a plurality of electrical functions to be provisioned internal to the integrated jack module or the one or more subsystems separated into one or more regions of the electrical functions; and            a metal shielding case surrounding the connection substrate and sub-assemblies. 
(currently amended) A method for constructing an integrated jack module, comprising:             providing an internal substrate;             coupling the integrated jack module to the internal substrate;             coupling a network equipment through a host interface connection to the internal substrate;            coupling an Ethernet physical layer chip to the internal substrate;             coupling an electronic module to the internal substrate, wherein the functionality of the electronic module determines whether one or more specific electrical functions are provisioned within the integrated jack module or are external to the integrated jack module and separated into one or more regions of the host interface; and            a metal shielding case surrounding the connection substrate and sub-assemblies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187